DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talbot (US 7,613,266).
In regard to Claim 1:
	Talbot discloses, in Figure 1, a clock signal selector, comprising: 
a selector (24a), receiving a plurality of clock signals (26; Column 3: lines 27-31) with different phases (P0, P2, P4, P6), wherein the selector selects one of the clock signals according to a selection signal (30a) to generate a selected clock signal (28a); and 
a selection signal generator (22), coupled to the selector (24a), and generating the selection signal (30a), 
wherein, when the selector switches from selecting a first clock signal (P0) as the selected clock signal to selecting a second clock signal (P2) as the selected clock signal (28a), the selection signal generator generates a set time point according to a transition point of one of the first clock signal and the second clock signal (Column 3: lines 56-58) whose phase lags behind a phase of the other, and generates the selection signal according to the set time point (Column 3: lines 58-67, Column 4: lines 1-4).
In regard to Claim 2:
	Talbot discloses, in Figure 1, the clock signal selector according to claim 1, wherein a phase of the first clock signal is ahead of a phase of the second clock signal (Column 4: lines 38-63).
In regard to Claim 4:
	Talbot discloses, in Figure 1, the clock signal selector according to claim 1, wherein a phase of the first clock signal lags behind a phase of the second clock signal (Column 4: lines 38-63).
In regard to Claim 6:
	Talbot discloses, in Figure 1, a phase interpolator, comprising: 
selectors of N stages (24a, 24b), wherein each of the selectors of N stages receives a plurality of clock signals (26) with different phases (P0-P7), each of the selectors of N stages (24a, 24b) receives N selection signals (30a, 30b), each of the selectors of N stages (24a, 24b) generates selected clock signals of N stages (28a, 28b) with different phases (28a is P0, P2, P4, P6 and 28b is P1, P3, P5, P7) according to the N selection signals (30a, 30b), and N is an integer greater than 1 (24a, 24b; N=2), wherein a phase of the selected clock signal of an ith stage is ahead of a phase of the selected clock signal of an (i+1)'h stage, and i is a positive integer less than N; 
a selection signal generator, adapted for generating the N selection signals, wherein the selection signal generator generates the selection signal of the ith stage according to the selected clock signal of an (i+M)th stage, and M is greater than or equal to 1 (Column 3: lines 56-67, Column 4: lines 1-4); and 
an interpolation calculation circuit (18a, 18b), executing an interpolation operation on two of the selected clock signals (28a, 28b) of N stages (24a, 24b) to generate an output clock signal (12).
	
Allowable Subject Matter
Claims 3, 5, and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (US 8,384,458), Figure 1
Nedachi (US 2011/0102028), Figure 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W POOS/Primary Examiner, Art Unit 2896